Citation Nr: 9900324	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
degeneration of the back and arthritis of the left leg due to 
exposure to ionizing radiation (for accrued purposes).

2.  Entitlement to service connection for the cause of the 
veterans death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Stephen M. Morrow, Attorney at 
Law



INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946 and from August 1948 to August 1949.  The appellant is 
the veterans widow.

This appeal arose from a February 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1997, the issue of entitlement 
to service connection for the cause of the veterans death 
was remanded for additional development (the remaining issue 
was deferred pending the outcome of the remand).  In August 
1998, the appellant was informed through a Supplemental 
Statement of the Case of the continued denial of her claim 
for service connection for the cause of the veterans death.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that her husbands heart 
condition, degeneration of the back and left leg arthritis 
were all caused by his exposure to ionizing radiation in 
service.  She also contended that service connection should 
be granted for the cause of the veterans death.  She 
asserted that the veteran was exposed to radiation in 
service, which occurred when he was involved in the clean-up 
at Hiroshima and Nagasaki.  She further stated that he had 
been involved in atmospheric testing in Operation CROSSROADS.  
She noted that he had died of metastatic cancer, whose 
primary source had been the gallbladder, and that this was 
caused by this exposure.  Therefore, she believes that 
service connection for the cause of the veterans death 
should be awarded.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for a heart condition, degeneration of the 
back and left leg arthritis (for accrued purposes only) and 
service connection for the cause of the veterans death are 
well grounded.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to have suffered from the residuals of exposure to 
ionizing radiation, to include a heart condition, 
degeneration of the back and left leg arthritis which can be 
related to his period of service.

2.  The appellant has not shown through competent medical 
evidence that the veterans cause of death can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for a heart condition, 
degeneration of the back and left leg arthritis due to 
exposure to ionizing radiation (for accrued purposes only).  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5107(a), 5121 (West 1991); 38 C.F.R. §§ 3.306, 3.307, 
3.309, 3.309(d), 3.310(a), 3.311 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veterans death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.309(d), 3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If she has not presented 
well grounded claims, her appeal must fail and there is no 
duty to assist her further in the development of her claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
her claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran has served for 90 days or more during a 
period of war, or peacetime service after December 31, 1946 
and cardiovascular disease or arthritis become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1994).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than one year prior to death, may be paid to his 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkins disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer, prostate 
cancer, cancer of the salivary glands, and primary liver 
cancer.  A radiation exposed veteran is one who, while 
serving on active duty, was exposed to a radiation risk 
activity.  These activities include on-site participation 
involving atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946, and internment as a POW of the Japanese who 
was subject to the same degree of exposure as a member of the 
Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease and urinary tract cancer. 

To establish service connection for the cause of the 
veterans death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1994).

At the time of his death, service connection was in effect 
for acne rosacea of the face, dyshidrosis, tinea cruris, 
pedis and corporis, which was assigned a 30 percent 
disability evaluation.

FACTS

The veterans service medical records reveal no complaints of 
or treatment for a heart condition, degeneration of the back 
or left leg arthritis.  The March 1945 entrance examination 
and the August 1946 separation examination were negative, as 
was the August 1948 entrance examination.  He was treated for 
a skin condition in October, November and December 1948, 
which was diagnosed as eczema and dermatitis herpetiformis.  
His August 1949 separation examination was within normal 
limits.

In March 1971, the veteran was seen by a private physician 
complaining of severe chest pain, that radiated into his left 
arm and shortness of breath.  Coronary artery disease, severe 
angina and hypertension were diagnosed.  In May 1971, he was 
examined by VA.  This examination diagnosed adult situational 
reaction with anxiety and depression, secondary to rather 
severe health problems and change in lifestyle.  An 
examination of his skin showed acne rosacea of the face, 
dyshidrosis of the hands, tinea cruris and tinea pedis and 
possible psoriasis.  An examination of his heart revealed 
arteriosclerotic heart disease (ASHD) with symptoms of 
angina.

Throughout the 1970s, the veteran continued to seek 
treatment for his various skin disorders, as well as for 
ASHD.  He suffered a myocardial infarction in 1977, which was 
followed by continuing complaints of severe angina.  In 
January 1978, his private physician noted that the veteran 
was being followed for angina pectoris and coronary artery 
disease (CAD).  It was commented that the only thing that 
could relate his skin disorder to his heart could be some 
form of collagen disease; however, it was noted that his skin 
disorder had always been described as a fungal problem.  In 
March 1978, his private physician noted that the veteran had 
periodic exacerbations of his rosacea manifested by marked 
erthyema and edema of the malar regions, forehead and 
perianal regions.  Pustular and cyst formations had also been 
present.  These exacerbations were noted to be worse in high 
temperatures and humidity.

In June 1978, the United States Department of Energy, 
Personnel Radiation Exposure History, indicated that there 
was no radiation dose information concerning the veteran 
between the years 1945 and 1946.

In September 1981, F. L. Mayer, M.D., stated that the veteran 
had an extra vertebra in the lumbar spine.  It was commented 
that this type of developmental back problem causes back 
aches; however, there was no evidence of disc protrusion or 
nerve root compression.  In October 1981, Dr. Mayer indicated 
that the veteran had been seen in March 1973 for complaints 
about his back.  It was noted that he had spina bifida 
occulta.  That same month, D.L. Bienvenu, M.D., stated that 
the veteran had been treated on and off since 1971 for back 
and heart conditions.

The veteran had submitted his service records, which noted 
that between October 1945 and August 1946 he served aboard a 
mine destruction vessel that operated in Okinawa, Sasebo, the 
Yellow Sea and Fukuoka waters.  Between December 8 and 28, 
1945, he participated in Operation Guinea Pig.

In January 1993, K. E. McCarrin, M. D., submitted a statement 
in which it was noted that the veteran had informed him that 
he was involved in nuclear clean-up at Nagasaki and Hiroshima 
and that he had had radiation sickness afterwards.  The 
doctor stated that [p]resently he has multiple medical 
conditions that may well be related to his exposure to the 
radiation years ago.  He was noted to suffer from diabetes 
mellitus, congestive heart failure with CAD, emphysema and 
skin lesions.  The physician then commented I think that 
there is a good chance that a lot of his medical problems are 
related to his massive and overexposure to radiation during 
World War II.

The veteran testified at a Travel Board hearing in August 
1993.  He stated that he served aboard a vessel that had to 
go past Nagasaki to get to Sasebo.  Therefore, he indicated 
that he had been in an area of radiation exposure.

The veteran died in April 1994.  The death certificate listed 
the cause of death as metastatic cancer.  He had been 
admitted on April 3, 1994 with a history of severe abdominal 
pain and a change in color of stool and urine, as well as 
yellow skin.  A history of severe CAD, hypertension with 
arrhythmia, diabetes mellitus and chronic obstructive 
pulmonary disease (COPD) was noted.  On admission, his blood 
pressure was 150/70 and he was brilliantly jaundiced.  His 
abdomen was soft but there was a fullness in the right upper 
quadrant.  Studies showed a stricture of the common bile duct 
and on April 5 a sphicterotomy was done with placement of a 
stent.  On the same day a Code 9 was called on the veteran 
because of ventricular fibrillation.  Resuscitative efforts 
were successful and he was transferred to the intensive care 
unit.  He improved somewhat and there was a decrease in both 
jaundice and bilirubin.  On April 7, there was some fever, 
which was thought to be due to cholecystitis.  He also 
suffered from angina.  By the 10th, a no code status was in 
effect.  He experienced multiple atrial and ventricular 
arrhythmias.  By the 12th, he was in a coma and he was 
declared dead on April 13.

An autopsy was performed on April 13, 1994.  The final 
anatomical diagnoses noted that the cause of death was due to 
organizing myocardial infarct, left ventricle, secondary to 
atherosclerotic coronary artery disease and poorly 
differentiated carcinoma of the gallbladder infiltrating the 
liver, obstructing the bile duct and with metastases to the 
peritoneum.

In July 1997, the Defense Special Weapons Agency (formerly 
the Defense Nuclear Agency) provided evidence concerning the 
veterans alleged radiation exposure.  The letter noted VA 
regulations which define occupation of Hiroshima and Nagasaki 
as official duties within 10 miles of the city limits of 
either city, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  The occupation of 
these cities spanned the period August 6, 1945 through July 
1, 1946.  The veterans service records indicated that he 
served aboard USS LCS(L) 12 (November 16, 1945 to January 17, 
1946) and USS LSM 495 (January 17, 1946 to August 14, 1946).  
Both of these ships were in Japanese waters while he served 
aboard them; however neither ship visited either Nagasaki or 
Hiroshima.  The closest either came to these cities was 
Sasebo, which is 30 miles from Nagasaki and 180 miles from 
Hiroshima.  While he was aboard LCS(L) 12, the ship engaged 
in guinea pig operations, which was a term used for ships 
that were outfitted for minesweeping operations in the 
Japanese Inland Sea.  The areas in which this ship conducted 
these operations is over 65 miles from Nagasaki and 130 miles 
from Hiroshima.  

The veteran had also contended that he had participated in 
Operation CROSSROADS, which was a two-detonation atmospheric 
nuclear test series conducted at Bikini Atoll during July and 
August 1946.  During CROSSROADS, the veteran was aboard USS 
LSM 495, which was undergoing decommissioning at Mobile, 
Alabama.  He reenlisted in August 1948 and served aboard the 
USS CATAMOUNT from August 28, 1948 through August 22, 1949, a 
time period during which no U.S. atmospheric nuclear tests 
were performed.

This correspondence concluded with the following:  

In summary, naval records do not document [the 
veterans] presence with the American occupation 
forces in Hiroshima or Nagasaki, or his 
participation in Operation CROSSROADS.  A careful 
research of dosimetry data revealed no record of 
radiation exposure for [the veteran].

ANALYSIS

I.  Service connection for a heart 
condition, degeneration of the back and 
arthritis of the left leg due to exposure 
to ionizing radiation

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

The evidence in the file at the time of the veterans death 
included the service medical records, which did not reveal 
the presence of a heart condition, degeneration of the back 
or arthritis of the left leg in service.  Nor is there 
evidence of the development of either heart disease or 
arthritis to a compensable degree within one year of 
separation from service.  Neither of these conditions were 
noted until many years after service.  Furthermore, there is 
no indication that a service-connected disability played any 
role in the development of any of these conditions.  While a 
physician noted in January 1978 that there could be a 
connection between a skin disorder and a heart condition if 
there was some type of collagen disease present, it was 
commented that no such collagen disorder had ever been 
indicated in the veterans case.  Rather, his service-
connected skin conditions had always been described as fungal 
in nature.  Finally, a private physician commented in 
September 1981 that the veteran suffered from a developmental 
back problem (spina bifida occulta) which could cause back 
aches.  However, there was no evidence in the file that would 
suggest that his periods of service had caused this condition 
to increase in severity.

Finally, it has been asserted that the veterans heart 
condition, degeneration of the back and left leg arthritis 
were caused by exposure to ionizing radiation.  However, the 
evidence in the file at the date of the veterans death did 
not establish that he was a radiation-exposed veteran, as 
defined in 38 C.F.R. § 3.309 (1998) (a radiation exposed 
veteran is one who, while serving on active duty, was exposed 
to a radiation risk activity.  These activities include on-
site participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces).  
There was no evidence in the file that showed that he was 
exposed to a radiation risk activity during service.  His 
service records had not shown that he had participated in any 
atmospheric testing or in the occupation of either Hiroshima 
or Nagasaki.  Nor was he ever a POW of the Japanese in an 
area where he would have been subjected to radiation 
exposure.  While the veteran had submitted a statement from a 
private physician in January 1993 which suggested a causal 
link between his various medical problems and his reported 
massive exposure to radiation, it is noted that this opinion 
was based upon a history of exposure as reported solely by 
the veteran and which was not supported by the objective 
evidence of record.  An opinion based upon an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

Under the circumstances, it is found that the appellant has 
failed to present competent medical evidence of a well 
grounded claim for service connection for a heart condition, 
degeneration of the back and arthritis of the left leg due to 
exposure to ionizing radiation (for accrued purposes only).

II.  Service connection for the cause of 
the veterans death due to exposure to 
ionizing radiation

As previously noted, a well grounded claim for service 
connection must satisfy the following three elements:  1) the 
existence of a current disability; 2) the existence of a 
disease or injury in service, and 3) a relationship or nexus 
between the current disability and a disease contracted or an 
injury sustained in service.  Caluza, supra.

In the instant case, the evidence of record does not 
establish that the veteran cause of death can be service-
connected under the previously noted laws.  The evidence 
revealed that at the time of his death he was service-
connected for acne rosacea of the face, dyshidrosis, tinea 
cruris, pedis and corporis.  He died of an organizing 
myocardial infarct, left ventricle, secondary to 
atherosclerotic coronary artery disease and poorly 
differentiated carcinoma of the gallbladder infiltrating the 
liver, obstructing the bile duct and with metastases to the 
peritoneum.  There was no evidence of either cancer of the 
gallbladder or heart disease in service.  Cancer and heart 
disease were not diagnosed until several years after his 
separation from service (1994 and 1971, respectively).  
Moreover, the appellant has presented no competent medical 
evidence that would suggest that the veterans service-
connected skin disorders played any role in his death.

Finally, the appellant has claimed that the veterans 
gallbladder cancer (which is a disease specific to radiation 
exposed veterans under 38 C.F.R. § 3.309(d)) was caused by 
his exposure to ionizing radiation.  She stated that he had 
been involved in clean-up operations in Hiroshima and 
Nagasaki and that he had also participated in Operation 
CROSSROADS.  However, research by the Defense Special Weapons 
Agency clearly showed that he had not been part of the 
occupation forces in either Nagasaki or Hiroshima.  Rather, 
he had been aboard a vessel engaged in minesweeping 
operations in Japanese waters, never coming closer than 30 
miles to either city.  While the appellant had indicated that 
he had also participated in Operation CROSSROADS, research 
had shown that during the time of this operation, the veteran 
was serving aboard a ship that was undergoing decommissioning 
in Mobile, Alabama.  Therefore, there is no objective 
evidence of radiation exposure in service.  Clearly, the 
appellant has not established that the cause of the veterans 
death was related in any way to his periods of service.  As a 
consequence, there is no evidence that the cause of the 
veterans death can be service-connected under the above-
noted laws.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the appellant 
in denying this claim as not well grounded, even though the 
RO decision was on the merits.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

Service connection for a heart condition, degeneration of the 
back and arthritis of the left leg is denied (for accrued 
purposes).

Service connection for the cause of the veterans death is 
denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
